Citation Nr: 0116356	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder, claimed as degenerative joint disease or 
epicondylitis. 

2.  Entitlement to service connection for right 
temporomandibular joint (TMJ) disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from July 1985 to August 
1996.  His DD214 also reflects an additional ten years and 
eight months of active service, though the exact dates have 
not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho Regional Office (RO).

The Board notes that the veteran's notice of disagreement 
reflected an intent to appeal the outcome of numerous issues 
adjudicated in the January 1997 rating action.  However, in 
his June 1999 substantive appeal, the veteran specified that 
he wished to appeal only the two issues as set forth above.  
Accordingly, the notice of disagreement with the remaining is 
considered withdrawn.  See 38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The evidence of record shows a diagnosis of right lateral 
epicondylitis in service, reports of continuous symptoms 
after service, and a current diagnosis of chronic right elbow 
strain.  

3.  The evidence of record shows diagnosis of inflammation to 
the TMJ/myositis in service, reports of continuous symptoms 
after service, and a current diagnosis of stress related 
muscle tenderness and probable arthralgia of right TMJ.



CONCLUSIONS OF LAW

1.  The veteran's right elbow disorder, claimed as 
degenerative joint disease or epicondylitis, was incurred in 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The veteran's right TMJ disorder was incurred in active 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

At the outset, the Board notes that the RO has satisfied its 
obligations under the VCAA.  By virtue of the Statement of 
the Case dated in March 1999 issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the sort of evidence necessary to substantiate the 
claim.  Additionally, the veteran and his representative were 
given notice in April 1999 of the reasons and bases behind 
the decisions.  

Moreover, the RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder.  Thus, such efforts having been completed, the 
provisions of the VCAA have been satisfied prior to the 
Board's current determination.  The Board believes that no 
prejudice will result from its determination in this case.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (2000).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
existence of a current disability is required for purposes of 
awarding VA compensation.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II. Analysis

This veteran contends that he is entitled to service 
connection for his right elbow disorder and right-sided TMJ 
disorder.  He asserts specifically that he has ongoing 
symptomatology associated with these disabilities and that 
the medical evidence of record substantiates a link between 
his current disorders and his period of service.  

A.  Right Elbow Disorder

Service medical records dated in May 1995 showed complaints 
of recurrent pain in the right lateral epicondyle.  The area 
was tender on examination.  The diagnosis was right lateral 
epicondylitis.  He was prescribed a forearm band, stretches, 
and ice.  He was referred to physical therapy.  A Summary of 
Care included as a chronic illness right lateral 
epicondylitis from 1988.  Undated notes associated with the 
Summary stated that the epicondylitis was still painful after 
a short rest.  It was also noted that the veteran could not 
supinate the forearm in full extension.     

The veteran underwent a VA general medical examination in 
October 1996.  He described the onset of right elbow pain in 
1988 without specific injury.  Currently, he had pain on 
lifting and carrying objects.  He quit bowling because of the 
right elbow disorder.  On examination, right elbow motion was 
from 0 to 143 degrees without pain.  There was no deformity, 
weakness, or significant tenderness.  The diagnosis included 
right elbow disorder, not found, impairment none.  

In his October 1997 notice of disagreement, the veteran 
explained that he had daily right elbow discomfort.  He could 
not fully supinate the right hand with the elbow fully 
extended.  When the arm was fully extended, he had pain when 
grasping objects.  Similarly, in his June 1999 substantive 
appeal, the veteran stated that he had daily pain in the 
right elbow, but that he managed the symptoms himself, to 
include the use of pain relievers.    

During VA examination in November 1998, the veteran 
complained of symptoms related to "tennis elbow" and stated 
that his problems began in 1990.  He reported right elbow 
pain with use, resting it on a table, and when he supinates 
the forearm.  On examination, there was no elbow tenderness.  
Right elbow flexion was to 140 degrees.  The diagnosis was 
chronic right elbow strain with moderate impairment.  

In this case, the Board finds that the evidence supports 
service connection for a right elbow disorder.  Service 
medical records show a diagnosis and treatment for right 
lateral epicondylitis in service.  It does not appear from 
the evidence of record that such disorder was chronic in 
service.  38 C.F.R. § 3.303(b).  However, the veteran reports 
having continuous right elbow symptoms after service.  The 
Board observes that, although there is no evidence of 
additional formal treatment, the veteran is a physician's 
assistant and has managed the symptoms on his own.  The 
veteran is currently diagnosed as having chronic right elbow 
strain.  

Although the provisions of 38 C.F.R. § 3.303(b) require the 
same diagnosis during and after service in order to establish 
service connection based on chronicity in service, such 
requirement does not apply for service connection based on 
continuity of symptomatology.  Therefore, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports service connection for a right elbow disorder.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303.

B.  Right TMJ Disorder

Service dental records indicated that the veteran complained 
of discomfort in the right TMJ in June 1994.  On further 
evaluation, he related having severe right TMJ pain for three 
weeks since clenching his teeth tightly while on a ride at a 
carnival.  The symptoms were worse in the morning.  There was 
right-sided muscle pain and tenderness to palpation.  Range 
of motion and aperture were within normal limits.  There was 
no joint noise or locking.  There was slight tooth wear.  The 
diagnosis was inflammation to the TMJ/myositis.  The dentist 
suspected that nocturnal bruxism and clenching were 
aggravating the inflamed right TMJ.  He recommended a self-
help treatment approach to include pain relievers, 
compresses, and a splint.  Dental records reflected continued 
complaints of pain through July 1994.  The balance of the 
service dental and medical records were negative for findings 
or complaints associated with right TMJ symptoms.      

During the October 1996 VA dental examination, the veteran 
indicated that he wore a splint when he had discomfort in the 
TMJ area, usually when under stress.  The examiner discussed 
the veteran's pertinent service dental records.  On 
examination, there was tenderness of the right medial 
pterygoid to palpation.  The examination was otherwise 
unremarkable.  The diagnosis was stress related muscle 
tenderness and probable arthralgia of right TMJ.  

In his October 1997 notice of disagreement, the veteran 
explained that he did not have more follow up with respect to 
the right TMJ disorder during service because he knew his 
treatment options.  He continued to use the splint and local 
heat when needed.  He used pain medication every day.  
Similarly, in his June 1999 substantive appeal, the veteran 
stated that he had daily pain in right TMJ area, but that he 
managed the symptoms himself.  

The November 1998 VA examination did not include evaluation 
of the right TMJ disorder.  

In this case, the evidence shows a diagnosis of inflammation 
to the TMJ/myositis in service.  The veteran reports 
continuous symptoms thereafter, though he managed them 
himself and did not seek formal care.  The Board notes again 
that the veteran is a physician's assistant.  His current 
diagnosis is stress related muscle tenderness and probable 
arthralgia of TMJ.  Again, although the evidence does not 
demonstrate chronic disorder in service, the Board finds that 
the post-service evidence of continuity of symptomatology and 
diagnosis is sufficient to place the matter in relative 
equipoise.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports service 
connection for a right TMJ disorder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.102, 3.303.  






	(CONTINUED ON NEXT PAGE)
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a right elbow 
disorder, claimed as degenerative joint disease or 
epicondylitis, is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for right TMJ disorder 
is granted.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

